Citation Nr: 9904691	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for acne of the face.

3.  Entitlement to service connection for a heart condition, 
to include a heart murmur.

4.  Entitlement to service connection for history of 
compartment syndrome and muscle strain of the right leg.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
July 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Jackson, Mississippi.   In addition 
to the issues listed on the front page of this decision, the 
appeal also contained a claim for entitlement to service 
connection for lung congestion and for the residuals of a 
viral syndrome/infection.  Those two issues were decided upon 
in a decision by the Board, dated June 20, 1996.  The other 
four issues were remanded to the RO for additional 
development.  See Board Decision/Remand, June 20, 1996.  The 
claim has since been returned to the Board for final review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as having a heart murmur.  
Said murmur was diagnosed while the veteran was a child.  
Evidence showing that the heart murmur is now a ratable 
disability, disease, or condition has not been presented.

3.  During service, the veteran suffered from pain and muscle 
strain of the right lower leg.

4.  A VA orthopaedic examination of the right leg failed to 
produce a positive diagnosis of a current right leg 
disability or condition.

5.  Although the veteran says that she suffers from eczema, 
the VA examination done in conjunction with her claim failed 
to produce a diagnosis of eczema.

6.  The veteran currently has acne of the face.  Medical 
evidence etiologically linking this condition with her 
military service or any incidents therein has not been 
presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
eczema is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for acne 
of the face is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for a 
heart condition, to include a heart murmur, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for 
history of compartment syndrome and muscle strain of the 
right leg is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Yet, before a determination is made on 
the merits of the claim, it must be decided as to whether 
that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As a result of her claim for VA benefits, the veteran 
underwent VA medical examinations in 1992.  See Orthopaedic 
Examination, September 1, 1992; General Medical Examination, 
August 24, 1992.  The relevant results are listed below:

Skin:  Mild acne over face.

....

Cardiovascular:  History of heart murmur 
since childhood.  No known history of 
rheumatic fever.  She has no symptoms.  
Cardiac exam reveals a regular rate with 
a 1 to 2/6 systolic ejection murmur heard 
best over the left sternal border.  PMI 
is not displaced.  Precordium is not 
hyperactive and there is no edema.  Pulse 
84.  Respiration 20.  Blood pressure 
120/80 sitting, 126/76 reclining.

....

Diagnoses:
1.  Mild acne of the face.
2.  Heart murmur, asymptomatic. . . .

From the orthopaedic examination, the following was reported:

PHYSICAL EXAM:  Station and gait - she 
walks with an unremarkable gait pattern.  
Exam of the right lower extremity reveals 
she is able to perform a good heel and 
toe walk and is able to perform a full 
squat and arise again.  There is no 
measurable atrophy or swelling of the 
calves.  Sensation was intact in the 
right lower extremity.

A chronic disability, condition, or disease of the right leg 
was not diagnosed.

Upon receiving the claim at the Board, the Board concluded 
that additional medical information was needed, and thus, in 
June 1996, the claim was remanded for that purpose.  
Additional service medical records were obtained and the 
veteran was scheduled for further examinations of the leg and 
heart.  The veteran did not show-up for the examinations and 
did not offer any explanation as to her absence.  Moreover, 
additional medical evidence that would have substantiated her 
claim was not provided by the veteran.  Based on the 
statement provided by the veteran's accredited 
representative, the Board is of the opinion that additional 
evidence will not be forthcoming, and the Board will decide 
the merits of the claim based on the evidence before it.   

A.  Heart and Leg Conditions

The appellant apparently is of the belief that she is 
entitled to some sort of benefit simply because she had a 
disease or injury while on active service.  That, of course, 
is mistaken.  The Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  The Board 
acknowledges that while she was in service, the veteran 
suffered an acute and transitory problem of the right leg.  
The Board further recognizes the fact that the veteran has a 
heart murmur.  However, she has not received a diagnosis of a 
present disability or disease of either the heart or right 
leg.  Given the lack of clinical evidence that the veteran 
now suffers from the disabilities of the leg or heart, the 
Board finds that the veteran has not presented a well-
grounded claim in accordance with Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Rabideau stands for the principle that 
in order for service connection to be granted a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.

In this instance, there are only her statements in support of 
her claim.  The record does not confirm the presence of the 
claimed disabilities.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  In other words, in the absence of proof of a present 
disability there can be no valid claim.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the claim of entitlement to 
service connection for disabilities of the heart and right 
leg is not well-grounded and the claim is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1994) (en banc).

B.  Eczema

In the veteran's notice of disagreement, she insinuated that 
she suffered from eczema while in service and continued to 
experience said condition at the time of her application for 
benefits.  Yet, despite her contentions, when she underwent a 
VA medical exam in 1992, eczema was not diagnosed.  For a 
claim to be well-grounded, there must be competent medical 
evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  

Given the lack of clinical evidence that the veteran now 
suffers from eczema, the Board finds that the veteran has not 
presented a well-grounded claim in accordance with Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for 
the principle that in order for service connection to be 
granted a current disability must be present.  If a 
disability does not presently exist, then the claim will not 
be plausible, and thus, not well-grounded.

In this instance, there are only her statements in support of 
her claim.  The record does not confirm the presence of 
eczema.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In other 
words, in the absence of proof of a present disability there 
can be no valid claim.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the claim of entitlement to service connection for 
eczema is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).

C.  Acne of the Face

The veteran contends that she currently suffers from acne of 
the face that began while she was in service.  Yet, her 
service medical records do not show one single treatment for 
acne while she was in the US Army.  Because the active duty 
service medical records do not reveal a diagnosis of acne, 
and without evidence to the contrary, the Board concludes 
that such a condition did not exist while she was in service.

The claims folder contains post-service medical records that 
indicate that the veteran now has acne of the face.  Yet, 
those same records do not etiologically link the skin 
condition with the veteran's military service or any 
incidents therein.  Thus, there are only the veteran's 
contentions that her skin condition is the result of her 
military service.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  The only evidence to 
support her claim are her assertions.  Given the lack of 
clinical evidence that etiologically links the veteran's acne 
with her military service, it is the decision of the Board 
that the veteran has not presented a well-grounded claim.  
Mere contentions of the veteran, no matter how well-meaning, 
without supporting evidence, do not constitute a well-
grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim fails and service connection for acne of the face is 
denied.



ORDER

1.  Entitlement to service connection for eczema is denied.

2.  Entitlement to service connection for acne of the face is 
denied.

3.  Entitlement to service connection for a heart condition, 
to include a heart murmur, is denied.

4.  Entitlement to service connection for history of 
compartment syndrome and muscle strain of the right leg is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

